Citation Nr: 0111316	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to July 1, 1992, for 
entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Not yet determined


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
July 1942 and from March 1945 to March 1946.  He was a 
prisoner of war from April to July 1942.  The veteran died in 
July 1949.  The appellant is his surviving spouse.  

Historically, the appellant claimed service connection for 
the cause of the veteran's death in July 1953.  This case was 
initially before the Board of Veterans' Appeals (Board) in 
September 1955, at which time service connection for the 
cause of the veteran's death was denied.  The appellant did 
not appeal the decision.

In June 1990, the appellant filed an application to reopen 
her claim of service connection for the cause of the 
veteran's death.  By July 1992 decision, the Department of 
Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO), denied reopening the claim.  The appellant initiated a 
timely appeal of that decision in November 1992.  

Her claim then came before the Board in January and August 
1995, and on both occasions the case was remanded for further 
development.  The case was again before the Board in October 
1996 and by Board decision in the same month, service 
connection for the cause of the veteran's death was denied.  
The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (the Court).  In March 1998, 
the Court issued a memorandum decision vacating and remanding 
the October 1996 Board decision.  

After additional development was complete pursuant to the 
directives of the Court's memorandum decision, the claim was 
again before the Board in March 1999.  In that month, the 
Board granted service connection for the cause of the 
veteran's death.

This matter now comes to the Board from an April 2000 RO 
decision that assigned an effective date of July 1, 1992, for 
DIC payments.  


REMAND

Given the circumstances outlined below, the Board finds the 
record ambiguous as to the appellant's wishes regarding 
representation on the issue currently before the Board.  

The record reflects that Disabled American Veterans (DAV) 
represented her when the Board issued an October 1996 
decision denying service connection for the cause of the 
veteran's death.  The proper VA form granting power of 
attorney to DAV is associated with the claims folder.

The record indicates that in May 1997, a private attorney 
filed, and the Court granted, a motion to appear before the 
Court as the appellant's representative "for this case 
only."  As noted above, the Court vacated the Board's 
October 1996 decision, and remanded the case for additional 
development.  The record shows that the private attorney 
continued to represent the appellant throughout the appeal of 
the service connection claim, as he was listed as the 
representative in the March 1999 Board decision granting 
service connection for the cause of the veteran's death.  

As shown, by April 1999 decision the RO effectuated the 
Board's grant of service connection, and determined that the 
effective date for entitlement to DIC benefits was July 1, 
1992.  

In a June 1999 letter to the Board, the private attorney 
informed that he waived his right to receive attorney fees 
arising from his representation of the appellant.  In the 
same correspondence, however, the attorney stated that "[w]e 
reserve . . . [the] right . . . to proceed before [the Board] 
for a redetermination of the period for which benefits are 
due."  The record contains no further communication between 
VA and the attorney.  

In March 2000, the RO received correspondence from the 
appellant claiming an earlier effective date for payment of 
DIC benefits.  The Board notes that the appellant forwarded a 
copy of her claim to the same private attorney who previously 
represented her before the Board and the Court.  

By April 2000 correspondence, the RO informed the appellant 
of VA regulations pertaining to effective dates of payment; 
explained why July 1, 1992, was the effective date for her 
DIC benefits; and informed her of her appellate rights.  
There is no indication that a copy of the decision was 
forwarded to either the private attorney or to DAV.  The 
appellant initiated a timely appeal of the decision in April 
2000.  In May 2000, the RO issued a statement of the case, 
and forwarded a copy of it to DAV.  The RO received her VA 
Form 9 in May 2000.

In a June 2000 letter, also sent to the DAV, the RO notified 
the appellant that her case had been certified to the Board.  
She was also informed that she had 90 days from the date of 
the letter (or the date the Board promulgates a decision in 
your case, whichever comes first) to "appoint a 
representative to represent you . . . or change the 
representative you previously chose to represent you before 
the Board."  The claims folder reflects no further 
correspondence between the RO and the appellant.  The 
certification of appeal listed the DAV as holding a power of 
attorney, but the record shows no written presentation from 
DAV in connection with this claim.  However, the Board record 
shows representation by a private attorney.

Under 38 C.F.R. § 20.600 (2000), an appellant must be 
accorded full right to representation in all stages of the 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  

As stated, the Board finds the record ambiguous as to the 
appellant's wishes regarding representation.  On one hand, it 
is significant that the private attorney expressly reserved 
his right to represent the appellant before the Board "for a 
redetermination of the period for which benefits are due."  
Notably, a "redetermination of the period for which benefits 
are due," or rather, entitlement to an earlier effective 
date for DIC, is the issue now on appeal before the Board.  
Moreover, that the appellant forwarded a copy of her claim 
for an earlier effective date for DIC to the private attorney 
reasonably suggests her desire for the attorney to represent 
her in that specific claim.

On the other hand, the Board is aware that if an appellant 
limits representation by an attorney-at-law to a specific 
claim (here, the private attorney's representation during her 
appeal before the Court in 1998, and before the Board 
thereafter), such specific authority constitutes a revocation 
of an existing representative's (in this case DAV) authority 
to act only with respect to, and during the pendency of, that 
specific claim.  38 C.F.R. § 20.607 (2000).  Following a 
final determination of that claim (here, the March 1999 Board 
decision), the existing representative's authority to act 
will be automatically restored in full unless otherwise 
revoked.  Id.  While it is not apparent from the record in 
this case as to why DAV is currently considered the 
appellant's representative, the provisions of 38 C.F.R. 
§ 20.607 is arguably applicable to these facts, and thus DAV 
would be automatically restored as her representative 
following the March 1999 Board final determination.  

However, in view of the representation history, the private 
attorney's reservation of rights to appear on the appellant's 
behalf as to a claim for "redetermination of the period for 
which benefits are due," and because the appellant forwarded 
a copy of her claim for an earlier effective date to the 
private attorney, the Board finds that there is a legitimate 
question as to the intention of both parties regarding 
representation.  

It is also noted that the attorney has not formally 
withdrawn, and the appellant, by her March 2000 claim for an 
earlier effective date, appears to indicate that she 
continues to recognize the attorney as her representative.  
In any event, the Board is not satisfied as to whom she 
desires, if anyone, to represent herself at this stage of the 
appeal.

The Board thus finds that, given the facts of this case, the 
RO should contact the appellant and clarify whether she 
wishes to be represented in her appeal, and if so, whether 
she wishes to be represented by DAV, the private attorney, or 
some other representative.  While regretting the delay 
involved in remanding this case, it is felt that to proceed 
with a decision on the merits at this time would not 
withstand Court scrutiny.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine her intentions regarding 
representation.  She should be advised of 
the requirements of 38 C.F.R. §§ 20.601, 
20.603, and 20.607 (2000) and the need 
for clarification in her case.  The RO 
should forward the appropriate power of 
attorney form to the appellant so that 
she may properly execute and file same.  
The power of attorney should be 
associated with the claims file.  Any 
representative chosen should be given an 
opportunity to submit a VA Form 646 or 
other appropriate statement on her 
behalf.  If the private attorney's 
authority to represent the appellant has 
not been revoked and the attorney no 
longer intends to represent the 
appellant, the attorney is hereby 
informed that a withdrawal should be 
perfected pursuant to 38 C.F.R. § 20.608 
(2000).

If the private attorney continues to 
represent the appellant, the RO should 
insure that the attorney receives a copy 
of the statement of the case and any 
other pertinent correspondence.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and her representative, if any, should be provided with a 
supplemental statement of the case, to include a summary of 
the evidence and applicable law considered pertinent to the 
issue now on appeal.  An appropriate period of time should be 
allowed for response.  Then, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



